EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the following claims:

1. (Currently Amended) A device for compression therapy of a subject's body part, the device comprising:
a compression sleeve configured to be surroundingly engageable with the body part, said sleeve comprising at least one bladder configured to be inflated and deflated such that an enhanced circulation is achieved; and
a controller configured to:
trigger an essentially complete emptying of the at least one bladder;
trigger inflation of the at least one bladder to a predetermined pressure level;
repeatedly determine a change in a time required for inflating the at least one completely emptied bladder to a predetermined pressure level;
continuously calculate a change in the volume of the body part based on the determined change in time obtained during at least two consecutive inflation cycles;
calculate a reliability score of the calculated change in the volume of the body part, based on deviation of the calculated change from a desired predetermined change; and

on whether the calculated reliability score crosses a predetermined threshold by reducing the pressure in said at least one bladder and/or terminating the compression therapy when the calculated change in the volume of the body part and the reliability score are indicative of an increase of the body part's volume.

24. (Currently Amended)  A method for providing compression therapy to a subject's body part, the method comprising:
applying a compression sleeve around the subject's body part;
providing compression therapy to the body part by repeatedly inflating and deflating the at least one bladder of the sleeve during at least two inflation cycles;
triggering an essentially complete emptying of the at least one bladder;
triggering inflation of the at least one bladder to a predetermined pressure level;
repeatedly determining a change in the time required for inflating the at least one completely emptied bladder to a predetermined pressure level;
continuously calculating a change in the volume of the body part based on the determined change in time obtained during at least two consecutive inflation cycles;
calculating a reliability score of the calculated change in the volume of the body part, based on deviation of the calculated change from a desired predetermined change; and
controlling operation of the compression sleeve based at least on the calculated change in the volume of the body part and the reliability score, by reducing the pressure in said at least one bladder and/or terminating the compression therapy when the calculated change in the volume of when the reliability score crosses a predetermined threshold.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a device for compression therapy of a subject's body part, the device comprising: a controller configured to: continuously calculate a change in the volume of the body part based on the determined change in time obtained during at least two consecutive inflation cycles; calculate a reliability score of the calculated change in the volume of the body part, based on deviation of the calculated change from a desired predetermined change; and control operation of said compression sleeve based at least on the calculated change in the volume of the body part and] on whether the calculated reliability score crosses a predetermined threshold by reducing the pressure in said at least one bladder and/or terminating the compression therapy when the calculated change in the volume of the body part and the reliability score are indicative of an increase of the body part's volume.  These limitations in combination with the rest of the limitations in claim 1 are not reasonably taught or suggested by the prior art of record.
Similarly, the prior art of record fails to disclose a method for providing compression therapy to a subject's body part, the method comprising: continuously calculating a change in the volume of the body part based on the determined change in time obtained during at least two consecutive inflation cycles; calculating a reliability score of the calculated change in the volume of the body part, based on deviation of the calculated change from a desired predetermined change; and controlling operation of the compression sleeve based at least on the calculated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LaToya M Louis/            Primary Examiner, Art Unit 3785